DETAILED ACTION

This Office Action is in response to the preliminary amendment filed on 04/20/2022.
Claims 1 – 50 are cancelled.
Claims 51 – 70 are currently pending. 

 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 51-70 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent 11,340,681.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same subject matter involving the Ethernet physical layer transceiver (PHY) circuitry negotiates a transmit wake up time with the remote link partner.
Instant Application 17/725,211
US Patent 11,340,681 B2
51. An Ethernet physical layer transceiver (PHY) circuitry for use in a duplex frame communication with a remote link partner, the Ethernet PHY circuitry also to communicate, when the Ethernet PHY circuitry is in operation, with a local medium access controller (MAC) circuitry, the Ethernet PHY circuitry comprising: a physical coding sublayer (PCS) circuitry for use in communicating with the local MAC circuitry; a transmitter circuitry and a receiver circuitry for use in the duplex frame communication; wherein, when the Ethernet PHY circuitry is in the operation: the transmitter circuitry, during at least one negotiation with the remote link partner, is to transmit frame information for use in determining, at least in part, (1) at least one power saving capability of the Ethernet PHY circuitry associated, at least in part, with the duplex frame communication, and (2) a requested wait time that the transmitter circuitry is requesting to wait, prior to resuming data transmission to the remote link partner, following a temporary halt of the data transmission associated, at least in part, with the at least one power saving capability; the transmitter circuitry is to wait a negotiated wait time, prior to the resuming of the data transmission, following the temporary halt of the data transmission associated, at least in part, with the at least one power saving capability of the Ethernet PHY circuitry, the negotiated wait time being determined based, at least in part, upon the requested wait time and another requested wait time, the another requested wait time to be requested during the at least one negotiation by the remote link partner; the at least one power saving capability of the Ethernet PHY circuitry is to be implemented in accordance with at least one software-programmable power saving policy; the at least one software-programmable power saving policy (1) corresponds to at least one of a plurality of power saving modes of operation, and (2) is associated with at least one entry time to enter and/or at least one exit time to exit the at least one of the plurality of power saving modes of operation; and at least certain of the plurality of power saving modes of operation correspond to different respective wake latencies and different respective power savings.
1. An Ethernet physical layer transceiver (PHY) circuitry for use in a duplex frame communication with a remote link partner, the Ethernet PHY circuitry also to communicate, when the Ethernet PHY circuitry is in operation, with a local medium access controller (MAC) circuitry, the Ethernet PHY circuitry comprising: a physical coding sublayer (PCS) circuitry for use in communicating with the local MAC circuitry; a transmitter circuitry and a receiver circuitry for use in the duplex frame communication; wherein, when the Ethernet PHY circuitry is in the operation: the transmitter circuitry, during at least one negotiation with the remote link partner, is to transmit frame information for use in determining, at least in part, (1) at least one power saving capability of the Ethernet PHY circuitry associated, at least in part, with the duplex frame communication, and (2) a requested wait time that the transmitter circuitry is requesting to wait, prior to resuming data transmission to the remote link partner, following a temporary halt of the data transmission associated, at least in part, with the at least one power saving capability; the transmitter circuitry is to wait a negotiated wait time, prior to the resuming of the data transmission, following the temporary halt of the data transmission associated, at least in part, with the at least one power saving capability of the Ethernet PHY circuitry, the negotiated wait time being determined based, at least in part, upon the requested wait time and another requested wait time, the another requested wait time to be requested during the at least one negotiation by the remote link partner; the at least one power saving capability of the Ethernet PHY circuitry is to be implemented in accordance with at least one programmable power saving policy; and the at least one programmable power saving policy (1) corresponds to at least one of a plurality of power saving modes of operation, and (2) is associated with at least one entry time to enter and/or at least one exit time to exit the at least one of the plurality of power saving modes of operation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187